Citation Nr: 1452747	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for right inguinal hernia, claimed as secondary to a service connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1987 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran was afforded a personal hearing before a RO decision review officer (DRO) in January 2012.  He also testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  Transcripts of the hearings are of record.  Following the February 2013 hearing, the record was also held open for a period of sixty days to afford the Veteran an opportunity to submit additional evidence.  It was specifically indicated that additional evidence was accompanied with a waiver of RO jurisdiction.  Thereafter, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal.  38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  In an unappealed July 2009 rating decision, the RO denied service connection for sleep apnea based on the finding that there was no evidence that showed this condition occurred in or was caused by service.

2.  The evidence received since the July 2009 RO rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  It is as likely as not that the Veteran's diagnosed obstructive sleep apnea (OSA) occurred during his active duty.  

4.  A right inguinal hernia is not etiologically related to the Veteran's service or to a disability for which service connection is in effect.


CONCLUSIONS OF LAW

1.  The July 2009 RO rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for sleep apnea has been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

4.  The criteria for service connection for a right inguinal hernia have not been met on a direct basis or proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § § 1110 , 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.






	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As for the request to reopen the claim for service connection for OSA, as well as the underlying claim for service connection, the Board herein grants in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist as it pertains to this issue, such error was harmless and will not be discussed.

As for the claim for service connection for an inguinal hernia, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2010 and February 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs), VA treatment records, and private treatment records are associated with the claims file.  No outstanding records have been identified that have not otherwise been obtained.

A VA examination was conducted in April 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the January 2012 DRO hearing and February 2013 hearing before the Board, the Veteran's testimony and the questions from the DRO and undersigned focused on the elements necessary to substantiate the Veteran's claim that his right inguinal hernia was due to his service connected knees that gave out.  Each duty to the Veteran outlined in Bryant was met.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reopening the Claim for Sleep Apnea

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The Veteran initially filed a claim for sleep apnea in March 2009, which was denied in a July 2009 rating decision because there was no evidence of sleep apnea during service.  In a March 2011 rating decision, the RO denied reopening the claim as the new evidence submitted was not material as it did not establish a link between the Veteran's current sleep apnea and his service.  The RO confirmed and continued the previous denial.  In April 2012, the RO reopened the claim based on new and material evidence but once again denied the Veteran's claim on its merits.  

Evidence received since the July 2009 RO rating decision includes evidence that may establish the Veteran's sleep apnea was incurred during active service.  The new evidence includes both medical and lay statements, medical articles, and medical treatment records.   Because this is evidence of a possible in-service incurrence of his sleep apnea and a nexus between the Veteran's current diagnosis and his active service, elements not present in July 2009, March 2011, or April 2012, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).



	(CONTINUED ON NEXT PAGE)

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

Sleep Apnea

The Veteran's STRs are negative for complaints, treatment, or diagnosis of OSA or any other sleep or respiratory disorder.  To the contrary, he consistently denied having any trouble sleeping in June 1987, October 1987, December 1993, September 1998, and May 2001.  In March 2000, he reported having no respiratory disorders.  He reported having no sleep apnea in July 2000.  The only evidence of any sleep complaints during service are in September 2000 when the Veteran reported difficulty sleeping due to left leg pain.  

The earliest private treatment records documenting any sleep apnea symptoms are dated over seven years after his separation from active service.  He underwent a sleep study in December 2008 and was diagnosed with sleep apnea.

The record also includes statements from the Veteran's wife and in-laws and a fellow service member.  Each statement details the Veteran's problem with daytime sleepiness and loud snoring.  Of note, the service member recalled that the Veteran's snoring was so loud that it often prevented other service members from sleeping.

Regarding the question of whether the Veteran's current sleep apnea is related to his service, he was afforded a VA examination in April 2012.  He complained of ongoing sleeping troubles after he started submarine duty in September 1987.  He reported worsening in 1998 after undergoing knee surgery.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the Veteran's sleep apnea could not be linked to his service without resorting to speculation.  The examiner pointed out that there were no findings of OSA at his medical board.  However, she noted that the Veteran's weight was as high as 235 pounds at the time that he underwent his in-service knee surgery.  (The Board notes that the Veteran weighed 165 pounds when he entered service.) She added that obesity along with craniofacial abnormalities and upper airway soft tissue abnormalities are risk factors for OSA. 

The Veteran's physician Dr. S.G. opined on January 2012 and March 2013 that the Veteran's sleep apnea occurred from 1987 to 2001 and had its earliest manifestations during his service.

In April 2013, the Veteran was seen by VA for a follow up for his OSA.  An examination indicated that he had skeletal facial abnormalities, which were likely causing his sleep apnea.  He had a retrognathic jaw, a high arched palate, and probable maxillary insufficiency.  Based on his physical anatomy along with his report of having severe snoring in service, the attending VA physician opined that the Veteran had had sleep apnea his entire adult life.  

The statements of the Veteran, his wife and in-laws, and fellow service member regarding his history of loud snoring are both competent and credible.  In that regard, the April 2013 VA report associates the Veteran's problem with snoring and physical anatomy with the onset of his OSA.  Even the VA examiner in April 2012 noted that anatomy was a significant risk factor in the development of OSA.  Reference is also made to the fact that the Veteran entered service when he was 19 years old, which would have been the beginning/onset of his adult life.  He also gained a significant amount of weight between service entrance and his service discharge, which was identified as another risk factor for the development of OSA.

Thus, based on the foregoing, and resolving all doubt in his favor, the Board finds that service connection for OSA is warranted.  



Right Inguinal Hernia

STRs are negative for complaints, treatment, or diagnosis of an inguinal hernia.  The Veteran does not argue the contrary.  Rather, he testified that his hernia occurred several years post-service in 2010.  He instead argues that his hernia is the result of a fall that occurred when his service connected knee gave out.

The Veteran was afforded a VA examination in April 2012 for his right inguinal hernia.  The examination consisted of a review of the claims file, interview of the Veteran, and physical examination.  Reference was made to the Veteran's past medical history of bilateral hernia repair as a child.  He also indicated that he had not had a problem with his hernia repair until he fell in 2010.  He attributed the fall to his knees giving out.  The examiner determined that there was no evidence to support that a fall would cause the Veteran's recurrent hernia, and that it was not likely aggravated or related to his service connected knee condition.  Citing to the Mayo Clinic, she indicated that some inguinal hernias have no apparent cause, but that many occur as a result of increased abdominal pressure, especially along a pre-existing weakened spot.  Examples of abdominal pressure included straining during bowel movement, excess weight, and chronic coughing or sneezing.  This opinion is given great probative weight as the VA examiner reviewed the Veteran's claim file, conducted a thorough examination, obtained objective medical evidence, and provided rationale to support her conclusion.

The Veteran's physician, Dr. J.W., opined in January 2011 that it was "possible" that the Veteran's hernia was caused by his knee giving out and falling.  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See e.g. Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The opinion also lacks any rationale, which further degrades its probative value.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The January 2011 opinion is not sufficient to grant service connection for the Veteran's right inguinal hernia on a secondary basis.

Therefore, after weighing all the evidence, the Board finds greater probative value in the April 2012 VA examiner's opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The January 2011 opinion from Dr. J.W., while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

Consideration has been given to the Veteran's personal assertion that his right inguinal hernia was caused by a fall, which was precipitated when his knee gave out.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the cause of an inguinal hernia falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Inguinal hernias are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations and other specific findings are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report that he felt umbilical discomfort following a fall, there is no indication that the Veteran is competent to state that the fall caused the hernia.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating hernia disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right umbilical hernia.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleep apnea is granted.

Entitlement to service connection for right inguinal hernia, claimed as secondary to a service connected bilateral knee disability, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


